DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 4/22/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/8/20, 7/6/20, and 9/17.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
Figure 2A-2C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al. (U.S. 2013/0009321; “Kagawa”).
Regarding claim 1, Kagawa discloses a device comprising:
A first substrate (410, Fig. 14) including a first electrode (416, Fig. 14) formed with a metal ([0244]); and
A second substrate (420, Fig. 14) that is a substrate bonded to the first substrate, the second substrate including a second electrode (422, Fig. 14) formed with a metal, the second electrode being bonded to the first electrode ([0251]),
Wherein, in at least one of the first substrate or the second substrate, a diffusion preventing layer (428, 417, 427, Fig. 14) of the metal is formed for a layer formed with the metal filling a hole portion, the metal forming the electrodes ([0244], [0251], [0256]).
Regarding claim 2, Kagawa discloses the diffusion preventing layer (428, 417, 427, Fig. 14) includes a diffusion preventing film (428, Fig. 14) ([0256]) formed between a first layer (415, Fig. 14) in which the metal is buried in a first hole portion (portion within 415 which is occupied by 416, Fig. 14), and a second layer (425, Fig. 14) in which the metal is buried in a second hole portion (portion within 425 occupied by 426, Fig. 14) to form a connecting pad portion ([0244], [00251]).
Regarding claim 3, Kagawa discloses the diffusion preventing layer (428, 417, 427, Fig. 14) includes a metal seed film (417, 427, Fig. 14) formed between the first layer (415, Fig. 14) and the second layer (425, Fig. 14) ([0250], [0255]).
Regarding claim 4, Kagawa discloses the metal seed film (417, 427, Fig. 14) is also formed between a side surface of the first hole portion and the metal, and between a side surface of the second hole portion and the metal (Fig. 14).
Regarding claim 5, Kagawa discloses a diameter of the second hole portion (portion within 425 occupied by 426, Fig. 14) in the second layer (425, Fig. 14) is smaller than a diameter of the first hole portion (portion within 415 which is occupied by 416, Fig. 14) in the first layer (415, Fig. 14).
Regarding claim 6, Kagawa discloses the diameter of the first hole portion (portion within 415 which is occupied by 416, Fig. 14) and the diameter of the second hole portion (portion within 425 occupied by 426, Fig. 14) have the same shape (Fig. 14).
Regarding claim 8, Kagawa discloses the diffusion preventing film (428, Fig. 14) is an insulating film ([0256]-[0257]).
Regarding claim 9, Kagawa discloses the insulating film is a film using silicon nitride (SiN) or silicon carbonitride (SiCN) ([0257]).
Regarding claim 10, Kagawa discloses the metal seed film is a film using tantalum (Ta) or titanium (Ti) ([0250], [0255]).
Regarding claim 11, Kagawa discloses the metal forming the first electrode and the second electrode is copper (Cu) ([0251]).
Regarding claim 12, Kagawa discloses a diffusion preventing layer (428, 417, 427, Fig. 14).  Examiner notes the language in lines 3-6 (“for preventing diffusion of the metal…”) is merely intended use language.  Furthermore, since Kagawa recites the same structural limitations as in applicant’s claim, the reference is seen by the examiner as being able to perform the same intended use.
Regarding claim 13, Kagawa discloses the first substrate is a sensor substrate having a pixel region in which a plurality of pixels including a photoelectric conversion unit are two-dimensionally arranged, and the second substrate is a circuit substrate including a predetermined circuit ([0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (U.S. 2013/0009321; “Kagawa”) as applied to claim 2 above, and further in view of Lin et al. (U.S. 2015/0364420 A1; “Lin”).
Regarding claim 7, Kagawa discloses a second hole portion (portion within 425 occupied by 426, Fig. 14) within the second layer (425, Fig. 14) but does not disclose the diameter of the second hole portion is smaller in a surface on the opposite side from a bonding surface than in the bonding surface.  However, Lin discloses a hole portion (portion of 220 occupied by 224, Fig. 1) within a layer (220, Fig. 1) having a diameter smaller in a surface on the opposite side (at interface with lower portion of 226, Fig. 1) from a bonding surface than in the bonding surface (at interface with upper portion of 216, Fig. 1) ([0013]-[0014]).  In other words, the diameter of the hole is larger at a bonding surface than an opposite side from the bonding surface.  This has the advantage of increasing the bonding interface which increases adhesion reliability. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kagawa with having the diameter of the second hold portion larger at a bonding surface than an opposite side from the bonding surface, as taught by Lin, so as to increase reliability of the connection between the first electrode and second electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/6/2022